Filed 4/29/15 P. v. Dailey CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B254033
                                                                          (Super. Ct. No. 2013016840)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

JEDIDIAH ERIC DAILEY,

     Defendant and Appellant.



                   A jury convicted appellant Jedidiah Dailey of possession of a controlled
substance. (Health & Saf. Code, § 11351.)1 Appellant admitted allegations that he had
suffered a prior drug conviction (§ 11370.2, subd. (a)) and served a prior prison term
(Pen. Code, § 667.5, subd. (b)). The trial court struck the latter allegation and sentenced
him to a term of six years in jail, consisting of three years for the offense and a
consecutive three years for the prior drug conviction. Appellant was awarded 324 days
of presentence custody credit.
                   Appellant contends that before he received a Miranda warning2 the police
made statements to him that were the "functional equivalent of interrogation" and that the
trial court erred by admitting his statement in response. We affirm.


         1 All further statutory references are to the Health and Safety Code unless
otherwise stated.
      2 (Miranda v. Arizona (1966) 384 U.S. 436.)
                                          FACTS
              On May 27, 2013, while responding to a trespassing call at Starbucks,
Officers Devon Anderson and Eric Jackson encountered appellant and some friends.
Appellant denied trespassing and consented to a search. During the patdown, Officer
Anderson found a flashlight in his pocket, inside of which was a small plastic baggie
containing heroin. Appellant's phone contained several text messages in which he agreed
to sell persons various types of narcotics and other drugs.
              Officer Anderson advised appellant that he was under arrest for possession
of heroin pursuant to section 11350. Appellant was taken to the police station and
handcuffed to a bench. Officers began testing and weighing the heroin nearby.
Appellant asked what was taking so long. Officer Jackson told him that Officer
Anderson was in training and it would take a little longer. Appellant then asked what
"his charges" were. Officer Anderson told him he was being charged with "possession
for sale." Officer Jackson stated, "11351 H and S." In response, appellant stated
something like, "Come on, man. I only sell to my friends so I can get things in return."3
              The officers did not question appellant about this statement. They asked
him only basic booking questions. The officers later read appellant his Miranda rights,
which he invoked.
                                      DISCUSSION
              Appellant contends that the officers' conduct constituted the functional
equivalent of interrogation and that the trial court erred by denying his motion to suppress
his inculpatory statement that he sold drugs to his friends. To the contrary, nothing about
the officers' conduct amounted to "a prodding invitation to further discussion about the
incident." (People v. Harris (1989) 211 Cal. App. 3d 640, 649.) Appellant asked the
officers to tell him the offense with which he was being charged. The officers gave him
this information—no more, no less. The officers' response to appellant's question should
not have elicited further commentary from him, incriminating or otherwise. "Miranda


       3 In his trial testimony, appellant denied making this statement.

                                             2
does not 'prohibit the police from merely listening to . . . voluntary, volunteered
statements' uttered by a person, whether or not in custody, 'and using them against him at
the trial'—nor does the Fifth or Fourteenth Amendment." (People v. Mickey (1991) 54
Cal. 3d 612, 648.)
                                      DISPOSITION
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                           PERREN, J.


We concur:



              GILBERT, P. J.



              YEGAN, J.




                                              3
                                David M. Hirsch, Judge
                            Superior Court County of Ventura
                           ______________________________


             Matthew J. Hardy, under appointment by the Court of Appeal, for
Defendant and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Steven D.
Matthews, Supervising Deputy Attorney General, Timothy M. Weiner, Deputy Attorney
General, for Plaintiff and Respondent.




                                           4